                                                                                    1-· ;:. n                       ri,       \
                                   UNITED STATES DISTRICT COURt
                                                                                                        #l   ~:::
                                                                                                      ~ ,-~.,i... ,,.,        I
                                SOUTHERN DISTRICT OF CALIFO,IA                                      JUN 2 7 2019 ~- .
                                                                                                                              1
UNITED STATES OF AMERICA
                                          '                                   d'l ~Qll.Ti;JEl,N DISTRICT OF CAllf-0.RNlA lI
                                                                                                CLER1,usoIsIHIc 1 cuunr
                                                                                                                          1
                                                                Case No. 18CR1 0,15   MMA.
                                                                                   ~•--·--·-
                                                                                      , .....-~- --··•··-·~'.~:'' :1:-"J
                                              Plaintiff,
                         vs.
                                                                JUDGMENT OF DISMISSAL
FRANCISCO ARZOLA (7) ,


                                          Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment:
       21 USC 841(a)(1) and 846 - Conspiracy to Distribute Heroin




 Dated:    6/26/2019
                                                           Hon. Michael M. Anello
                                                           United States District Judge
